FOX, J.
I dissent. Conceding all that is said in the opinion of the commissioners as to the unconstitutionality of that portion of the charter of Los Angeles which provides for the establishment of a police court, and the jurisdiction thereof, I cannot admit that that city is left without a court for the punishment of misdemeanors, and for examination and inquiry into the commission of felonies within its borders. It is conceded in said opinion that the “Whitney act,” so called, is a general law applicable to the city of Los Angeles. Even if that be not true, the city is still not left without law and without a police court with jurisdiction ample for in*235quiry into and commitment for offenses such as are charged against this defendant. In the absence of a constitutional provision in the charter, and of the “Whitney act,” there is still a general law for the establishment and government of municipal corporations, which establishes a police court in cities of.this class, and defines their powers and jurisdiction the same, so far as relates to this case, as the jurisdiction exercised in the examination and commitment of this defendant: See Stats. 1883, p. 200. The magistrate who presided at this examination, and made this commitment, even if not lawfully entitled to hold the place, was presiding in a de jure court of competent jurisdiction, and was himself the de facto judge thereof. His acts and judgments as such are as valid and binding, as to third persons, as though he held the office by strict law: Westbrook v. Rosborough, 14 Cal. 180.